     Case 3:21-cv-01046-MMA-RBB Document 6 Filed 06/14/21 PageID.82 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: THE COMPLAINT OF FUNK                      Case No. 21-cv-1046-MMA (RBB)
     AND GLAVES-FUNK FOR
12
     EXONERATION FROM, OR                              ORDER GRANTING EX PARTE
13   LIMITATION OF, LIABILITY                          APPLICATION FOR AN ORDER
                                                       (1) APPROVING STIPULATION
14
                                                       FOR VALUE AND COSTS AND
15                                                     LETTER OF UNDERTAKING;
                                                       (2) DIRECTING MONITION TO
16
                                                       ISSUE AND RESTRAINING ALL
17                                                     SUITS; AND
                                                       (3) DIRECTING EXECUTION OF
18
                                                       MONITION AND PUBLICATION OF
19                                                     NOTICE
20
                                                       [Doc. No. 2]
21
22
23         Plaintiffs-in-Limitation Harry Funk and Laura Glaves-Funk (collectively,
24   “Plaintiffs-in-Limitation”), owners of the motor vessel “Sea Tiger,” a 1973 50’ Tollycraft
25   bearing Official No. 1074456, and her engines, tackle, appurtenances, etc. (“Vessel”)
26   filed a Complaint on June 2, 2021. See Doc. No. 1. Plaintiffs-in-Limitation seek
27   exoneration from, or limitation of, liability under the Limitation of Liability Act (“Act”),
28   46 U.S.C. §§ 30501–30512, for all claims arising out of, resulting from, or in any way

                                                   1
                                                                               21-cv-1046-MMA (RBB)
     Case 3:21-cv-01046-MMA-RBB Document 6 Filed 06/14/21 PageID.83 Page 2 of 3



 1   connected with a fire on the Vessel on March 15, 2021 (the “Incident”) in Oceanside
 2   Harbor in Oceanside, California. See id. ¶¶ 1, 6. Plaintiffs-in-Limitation state that their
 3   interest in the Vessel after the Incident is $22,940.00. See id. ¶¶ 26–27; see also Doc.
 4   No. 3 at 1.1 Plaintiffs-in-Limitation have filed an ex parte application for (1) an order
 5   approving stipulation for value and costs and letter of undertaking, (2) an order directing
 6   monition to issue and restraining all suits, and (3) an order directing execution of
 7   monition and publication of notice. See Doc. No. 2. Plaintiffs-in-Limitation have also
 8   filed a stipulation for value and costs and letter of undertaking in the amount of
 9   $22,940.00 plus interest at the rate of 6% per annum on the sum and $500.00 for costs.
10   See Doc. No. 3 at 2. The Court GRANTS the ex parte application.
11            IT IS HEREBY ORDERED that Plaintiffs-in-Limitation’s Stipulation for Value
12   and Costs and Letter of Undertaking are approved.
13            IT IS FURTHER ORDERED that pursuant to Supplemental Rules F(4) and F(5),
14   that a monition to issue out of and under the seal of this Court to all individuals and
15   entities asserting any claim with respect to which the Complaint seeks exoneration from,
16   or limitation of, liability, admonishing them to appear and answer the allegations of the
17   Complaint, and to file their claims, with the Clerk of the Court at the United States
18   Courthouse and to serve a copy thereof on the attorneys for Plaintiffs-in-Limitation, Neil
19   S. Lerner and F. Maxwell Williamson of Cox, Wootton, Lerner, Griffin & Hansen, LLP,
20   12011 San Vicente Blvd., Suite 600, Los Angeles, California 90049, on or before 30 days
21   after the filing of this Order, or be deemed in contumacy and default.
22            IT IS FURTHER ORDERED that pursuant to Section 30511(c) of the Act and
23   Supplemental Rule F(3), that the commencement and further prosecution of any claims,
24   actions, or proceedings against Plaintiffs-in-Limitation or their property related to the
25   claims with respect to which the Complaint seeks exoneration from, or limitation of,
26
27
28   1
         All citations to electronically filed documents refer to the pagination assigned by the CM/ECF system.

                                                           2
                                                                                          21-cv-1046-MMA (RBB)
     Case 3:21-cv-01046-MMA-RBB Document 6 Filed 06/14/21 PageID.84 Page 3 of 3



 1   liability, are stayed and restrained until the hearing and final determination of this
 2   proceeding.
 3         IT IS FURTHER ORDERED that Plaintiffs-in-Limitation must, pursuant to
 4   Supplemental Rules F(4) and F(5), notify and admonish all individuals and entities
 5   asserting claims with respect to which the Complaint seeks exoneration from, or
 6   limitation of, liability to appear and answer the allegations of the Complaint, and to file
 7   their claims, with the Clerk of the Court, on or before 30 days after the filing of this
 8   Order, or be deemed in contumacy and default.
 9         IT IS FURTHER ORDERED that Plaintiffs-in-Limitation must, pursuant to
10   Supplemental Rule F(4) and CivLR 83.7, publish, or cause to be published, in the San
11   Diego Daily Transcript a notice substantially in the form as the Notice of Complaint in
12   Admiralty for Exoneration from, or Limitation of, Liability and include the date fixed
13   above for the filing of claims and answers once in each week for four (4) successive
14   weeks prior to said date.
15         IT IS FURTHER ORDERED that Plaintiffs-in-Limitation must, pursuant to Rule
16   F(4) of the Supplemental Rules and not later than the date of the second publication, mail
17   the aforementioned notice to every individual and entity known to be asserting claims
18   with respect to which the Complaint seeks exoneration from, or limitation of, liability.
19         IT IS FURTHER ORDERED that the publication and mailing of the notice as
20   ordered herein shall constitute due notice to all individuals and entities asserting claims
21   with respect to which the Complaint seeks exoneration from, or limitation of, liability.
22         IT IS SO ORDERED.
23
24   Dated: June 14, 2021
25                                                  _____________________________
26                                                  Hon. Michael M. Anello
27                                                  United States District Judge
28

                                                   3
                                                                                21-cv-1046-MMA (RBB)
